Citation Nr: 0609663	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  94-46 791A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to the veteran's service-
connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1977 to January 
1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied reopening of a claim for 
service connection for a psychiatric disorder.   

A March 1998 Board decision determined that new and material 
had been submitted to reopen the claim for an acquired 
psychiatric disability, as secondary to service-connected 
bilateral defective hearing and tinnitus.  De novo 
adjudication was deferred pending remand of the claim for 
additional development.  

Following remand of the case, a June 2001 Board decision 
denied the claim on a de novo basis.  The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2003 single-judge 
order, the Court vacated the June 2001 Board decision and 
remanded the claim to the Board for additional compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
Generally see Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board remanded the case in September 2004.  The Board 
again remanded the case in May 2005 because in a March 2005 
letter, the veteran's representative indicated that the 
veteran was planning to undergo a private psychiatric 
examination in April 2005 and that the report of this 
examination would include relevant additional information.  

The case has now been returned to the Board.  This case was 
advanced on the docket.  See 38 C.F.R. § 20.900 (2005).  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
service-connected bilateral hearing loss and service-
connected tinnitus aggravated an acquired psychiatric 
disability.  


CONCLUSION OF LAW

An acquired psychiatric disability was aggravated by the 
veteran's service-connected bilateral hearing loss and 
tinnitus.  Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records (SMRs) are silent as to 
psychiatric disability.  

VA hospital summaries refect that the veteran was admitted to 
several VA Medical Centers (VAMCs) between September 1985 and 
February 1990 for treatment of alcoholism and psychiatric 
symptoms.  There were numerous diagnoses, including 
depression, alcohol abuse and dependency, major depression, 
probable organic affective disorder with depression, bipolar 
affective disorder, and rule out a personality disorder.  

Private medical records include a March 1990 hospital summary 
from The Queen's Medical Center showing diagnoses of chronic 
alcohol dependency and schizoaffective schizophrenia, 
depressed type.  In March 1990, his treating physician stated 
that the veteran was admitted to The Queen's Medical Center 
in March 1990 complaining of depression and chronic 
alcoholism, and that MMPI testing confirmed a diagnosis of 
schizoaffective disorder, depressed type.  A March 1990 
report of evaluation from the Hawaii State Public Welfare 
Division showed psychiatric diagnoses of substance abuse 
disorders, massive depression, affective disorders, acute 
anxiety, vegetative symptoms, and suicidal ideation.  Private 
outpatient records from the Hilo Public Health Clinic, dated 
from March to June 1990, showed diagnoses of schizoaffective 
disorder and depression secondary to alcohol dependency. 

VA psychological evaluation in February 1990 revealed MMPI 
findings consistent with a narcissistic personality disorder.  

A report of private psychological evaluation in May 1990 
cited MMPI testing of the veteran in March and April 1990, 
with findings consistent with schizophrenia, schizo-affective 
disorder, or a schizoid personality disorder.  It was noted 
that he was attempting to make a connection between his 
hearing impairment and the onset of psychological symptoms 
but that such was not documented in his service medical 
records.   He did not currently have a thought disorder, but 
might have acute schizophrenic symptomatology in the future.  

In July 1990 a VA psychiatrist stated that the veteran's 
diagnosis was schizophrenia, while noting that such was 
"related in a somewhat casual fashion" to his hearing 
impairment, and that his hearing loss caused him to 
misinterpret social reality and directly exacerbated the 
pathology involved in his psychiatric disorder.  Another 
letter from that VA psychiatrist, dated in March 1991, 
asserts that it was quite clear clinically that the veteran's 
hearing loss exacerbated and precipitated his subsequent 
psychiatric disorder.  

At an April 1991 RO hearing the veteran testified as to 
inservice exposure to acoustic trauma and reported that on 
one occasion a grenade had been thrown into his fox-hole.  He 
had received Social Security Administration (SSA) disability 
benefits since August 1989 for his psychiatric disability.  

A July 1991 VA psychiatric examination yielded diagnoses of 
schizoaffective disorder versus schizophrenia and history of 
alcohol abuse, and schizoid personality.  

Additional VA hospital summaries from several VAMCs between 
December 1986 and September 1994 reflect treatment of 
alcoholism and psychiatric symptoms.  There were numerous 
diagnoses of varying types of psychiatric disability, both 
acquired and non-acquired, including a probable organic 
affective disorder with depression.  

Medical records relied upon by the Social Security 
Administration (SSA) in granting the veteran SSA disability 
benefits, effective in August 1986, are on file.  

Other evidence included records of evaluation of the veteran, 
dated from March to May 1990, by the VA psychiatrist who had 
previously submitted the July 1990 and March 1991 letters 
asserting, in part, that the veteran's hearing loss 
exacerbated and precipitated his subsequent psychiatric 
disorder.  The additional treatment records stated that the 
symptoms of the veteran's illness (alcoholism, anxiety, 
depression, marked social withdrawal) began in 1985.  

At a March 1995 RO hearing the veteran reiterated his belief 
that he was entitled to service connection for an acquired 
psychiatric disability as secondary to service-connected 
bilateral defective hearing and tinnitus.  

In February 1994, a VA psychiatrist indicated that the 
veteran should not be readmitted for alcohol rehabilitation 
or detoxification because he obviously had used the system 
and has no genuine interest in rehabilitation.  The diagnoses 
were alcohol abuse and a possible psychiatric disorder.  

On VA psychiatric examination in April 1995 the veteran's 
social, vocational, military and medical history were noted, 
including his extensive psychiatric treatment and multiple 
diagnoses.  The examiner reviewed portions of the veteran's 
claims folders, but acknowledged that his diagnosis of 
schizoaffective disorder was based upon the veteran's self-
reported history of symptoms, apparent episodes of 
disorganized behavior in the past, and apparent difficulty 
functioning at the end of his military career.  The diagnosis 
was a schizoaffective disorder.  The examiner stated that 
while it was impossible to say that the veteran's tinnitus 
caused his psychiatric illness, "there is clearly some 
exacerbation of psychotic symptoms because of the tinnitus" 
and that as "to the depressive aspect of his illness, the 
stress of having a chronic hearing loss is likely also to 
contribute to depression in the sense of that being quite 
disturbing, irritating and demoralizing.  So, the examiner 
felt that there was a connection between the tinnitus and the 
veteran's psychiatric disorder.  

Private treatment records of the veteran from The Burwell 
Center (Transitions), show that the veteran was admitted in 
October and again in November 1994 for treatment of disorders 
diagnosed as a schizoaffective disorder, a schizoid 
personality disorder, alcohol dependence, major depression, 
recurrent and chronic alcohol abuse.  Private treatment 
records from Royal Oaks Hospital, dated in January 1995, show 
that although the veteran experienced tinnitus, his 
complaints involved hearing voices.  The diagnoses were 
schizoaffective disorder by history, alcohol dependence, and 
a character disorder.  

Additional VA hospital summaries and treatment records from 
several VAMCs from March 1986 to December 1999 reflect 
treatment of alcoholism and psychiatric disability as well as 
varying psychiatric diagnoses. 

Private treatment records of the Royal Oaks Hospital in 
January 1995 show that the findings after a battery of 
psychological tests were consistent with diagnoses of alcohol 
dependence, rule out dysthymic disorder, rule out 
malingering, and a narcissistic personality disorder with 
anti-social traits.  The diagnoses on discharge from 
hospitalization for detoxification in December 1998 were 
alcohol dependence; history of schizoaffective disorder, in 
remission; and a personality disorder with anti-social 
traits.  

A VA psychological evaluation of the veteran in December 1996 
revealed findings consistent with alcohol dependence by 
history with normal cognitive skills except for impairment of 
divided attention tasks, consistent with the schizophrenic 
spectrum.  Symptoms on personality testing were consistent 
with a schizoid or avoidant personality disorder with some 
anti-social, schizotypal, and narcissistic features.  There 
were extreme levels of valid psychiatric distress including 
depression, ruminative anxiety, and interpersonal 
sensitivity.  The impression was alcohol dependence and co-
morbid psychiatric illness consistent with schizoaffective 
disorder with dysthymia and episodic hypomania.  

Private treatment records from Starlite Village show that the 
veteran was treated in July 1997, October 1997, and November 
1997 for alcohol and benzodiazepine.  The diagnoses at 
discharge were alcohol intoxication, addiction, and 
withdrawal, and detoxification, as well as a schizoaffective 
disorder.  

In February 2000, the veteran underwent a VA psychiatric 
examination by a panel of two board certified psychiatrists 
who had reviewed the veteran's claims folders.  A detailed 
military, social, and occupational history was taken.  The 
veteran described a buzzing and a running commentary in his 
head, as well as a constant perception of country music and 
auditory hallucinations.  He stated that tinnitus and hearing 
loss stressed him, causing him to experience hallucinations, 
racing thoughts, and depression.  He stated that he began 
drinking at age 5 or 6 and that by age 22 he was already 
drinking in the morning when stationed at Fort Rucker.  He 
was sent for alcohol rehabilitation while on active duty.  
Currently, he usually drinks one case of beer daily.  

The VA psychiatrist stated that while diagnoses of 
schizophrenia, schizoaffective disorder and bipolar disorder 
had been rendered, admission mental status examinations had 
not documented any evidence of disordered thought processes, 
true pressured speech, mania or delusional thinking.  
Diagnoses of a psychosis had been maded on the basis of 
histories related by the veteran, supported to a lesser 
degree by findings of a mildly constricted affect on the 
admission mental status examinations.  Consistent finding 
with each admission were a presenting complaint of needing 
detoxification, consistent laboratory findings of elevated 
blood alcohol on admission, frequent leaving against medical 
advice after one or two days due to the veteran's avowed 
intention to continue drinking; consistent diagnoses with 
each admission of alcohol intoxication, dependence, abuse, 
withdrawal; and his consistent refusal of substance-abuse 
treatment and aftercare.  

It was noted that the diagnoses of schizophrenia and 
schizoaffective disorder had not been universally accepted. 
Rather, on VA evaluation in January 1996, the veteran was 
shown to have "an ill-defined psychiatric disability."  
Numerous hospital discharge summaries made reference to "a 
history of" or "rule out" schizoaffective disorder, 
reflecting the physician's attention to the history provided 
by the veteran and the absence of validating findings on 
examination. 

The examining VA psychiatric specialists further noted that 
there was very little relating to outpatient mental health 
care of the veteran, due in part to his frequent relocation 
and his refusal of outpatient care.  The VA psychological 
evaluation of the veteran in February 1990 was consistent 
with a narcissistic personality, while psychological 
evaluation of the veteran at Royal Oaks Hospital in January 
1995 noted that the veteran's responses indicated an attempt 
to "fake bad", and to look sicker than he actually was.  
Although the veteran claimed to receive messages from outer 
space, there was no evidence of a thought disorder, and the 
diagnoses were alcohol dependence, rule out dysthymic 
disorder, rule out malingering; and narcissistic personality 
disorder.  The VA psychiatric examiners noted that the 
findings on VA psychological testing in December 1996, 
leading to diagnoses of alcohol dependence and co-morbid 
psychiatric illness consistent with schizoaffective disorder 
with dysthymia and episodic hypomania, could just as easily 
reflect the schizotypal features cited on the cited 
personality testing.  

Mental status examination disclosed that the veteran was 
unshaven and smelled strongly of alcohol but there were no 
objective signs of psychosis during the interview.  Although 
he acknowledged auditory hallucinations, there was no self-
talk, distractibility, or looking away to indicate that such 
was taking place.  The psychiatric diagnoses were Axis I: 
alcohol dependence, continuous, severe; and Axis II: 
personality disorder, not otherwise specified, with anti-
social, schizotypal and narcissistic features.  

In addition, the VA psychiatric examiners reported that the 
variety of the veteran's diagnoses was the result of his 
heavy chronic psychoactive substance use (alcohol), the 
prism-like effect of personality disorders, and the naivete, 
overwork, and occasional professional laziness represented by 
physicians frequently taking a patient's subjective report of 
prior diagnoses at face value.  Further, the veteran's 
consistent minor emotional constriction, combined with his 
insistence that he had a prior diagnosis of schizoaffective 
disorder, validated by his receipt of SSA benefits, 
frequently resulted in the entry of diagnoses of 
schizoaffective disorder and occasionally schizophrenia or 
bipolar disorder, although the veteran's examinations during 
his frequent hospitalizations were devoid of documented 
evidence of thought disorganization, delusional thinking or 
objective evidence of hallucinations.  

It was noted that if his treating physicians had access to 
the veteran's longitudinal record, it would immediately 
become obvious that alcoholism was the essence of his 
psychiatric disability, and that the features found on 
examination thought to be reflective of schizophrenia were 
explained by his personality traits.  It was further noted 
that his 1990 assessment in Honolulu found no evidence of a 
thought disorder, and that the diagnosis of schizoaffective 
personality disorder or schizotypal personality disorder 
might just as well be taken to reflect the personality 
disorder diagnosed in the veteran.  

Further, it was noted that although the veteran had been 
diagnosed with schizoaffective disorder or schizophrenia, his 
description of his symptoms on the current and previous 
examinations had been very undetailed and empty of content, 
and that he described his schizoaffective symptoms as 
"constant", very unlike the episodic picture seen with that 
disorder.  The examiners again noted that his hospital 
admissions had been characterized by treatment for alcoholism 
rather than disorganized thinking processes, bizarre thought 
content, objective evidence of active hallucinations, 
evidence of psychotic activity or requests for treatment of a 
schizoaffective disorder.  

The examining VA psychiatric specialists further expressed 
their medical opinion that the veteran's psychiatric 
diagnosis was evident prior to his military enlistment; that 
military service did not aggravate that condition; and that 
the veteran's bilateral sensorineural hearing loss and 
tinnitus have had no relationship whatsoever to the presence 
of personality disorders and alcohol dependence in the 
veteran.  In addition, it was stated that there was no 
medical literature indicating that hearing loss or tinnitus 
played a role in the development of either alcoholism or 
personality disorder, and that to invoke those conditions as 
having a role in his psychiatric difficulties is to ignore 
the much more obvious risk factor of his highly excessive 
chronic alcohol intake.  

Further, the examiners noted the absence of medical 
literature showing that sensorineural hearing loss in an 
adult ear could cause disruption to personality which is 
largely developed by the end of the adolescent years.  Also, 
the veteran's personality maladjustment was already evident 
in childhood by his few social attachments, frequent 
fighting, and truancy.  His history was replete with evidence 
of his anti-social features including childhood truancy, 
fighting, adult assaultiveness with subsequent jail time, 
stealing, and forging prescriptions.  Schizotypal aspects of 
his personality disorder included his mildly and chronically 
constricted affect, the perception of others that he is 
"weird", his tendency toward severe isolativeness, as well as 
narcissistic features shown on psychometric testing.  The 
opinions of Dr. Wright and the April 1995 VA examiner were 
described as without factual basis for reasons described and 
it was noted that no such relationship was supported in the 
medical literature.  

In summary, the VA psychiatric specialists concluded that the 
veteran did not have schizophrenia, schizoaffective disorder 
or bipolar disorder.  His transient episodes of mood 
alteration, racing thoughts, and suicidal thinking reflected 
the psychoactive properties of his extremely heavy alcohol 
use (alcohol) and the dysfunctional characteristics of 
personality disorder.  There was no linkage whatsoever 
between the veteran's psychiatric disorders and his bilateral 
sensorineural hearing loss and tinnitus and no such 
relationship is supported in the literature.  

The veteran underwent an extensive psychological evaluation 
by L. Hamilton, Ph.D. in August 2005.  The veteran's 
psychiatric history was obtained from an interview, 
voluminous VA records, and SSA records.  He reported that he 
had been a combat engineer in Vietnam and that a live grenade 
blew up on his fox-hole.  After the interview and 
psychological testing the clinical evaluation was that there 
were strong indications of the presence of organic damage and 
schizoid defenses.  The diagnostic impressions were a "mood 
disorder - onset 9/82 (pronounced organic mood disorder 
features, with mood instability, perceptual distortions & 
psychotic features-onset 1985) secondary to medical 
condition; Alcohol Dependence - onset 1986 (in partial 
sustained remission); Schizoid Personality Disorder; 
Tinnitus; neural-sensory injury/trauma."  

The private psychologist further stated that the veteran's 
clinical history indicated that he was well-adjusted, 
outgoing, and athletic as a teenager and without evidence of 
any defects, sensory, emotional or mental, at service 
induction.  It was noted that the proximate cause of his 
hearing loss and tinnitus (a grenade exploding in a fox-hole) 
would contribute to head trauma (a concussive blow) and 
although not documented at the time, this injury and probably 
a series of exposures, led to distinct neurological/sensorial 
trauma and set the stage for organic dysfunctional change.  

It was also noted that alcohol abuse and dependence could 
create organic damage, in and of itself, and the VA 
assessment in 2000 that much of the diagnoses attributed from 
1986 to 1993 were in fact attributable to organic dysfunction 
created by alcohol poisoning was credible.  What appeared to 
be neglected in the VA 2000 assessment was the underlying 
organic disorder created by the neuro-trauma during the 1979 
to 1981 service years.  In 1982 he needed corrective lenses.  
The veteran's correct diagnosis in response to neuro-trauma 
was a Mood Disorder secondary to Physical Condition (i.e., 
neuro-trauma: auditory loss, tinnitus, and visual changes).  
It was opined that he had developed alcohol abuse and 
dependence due to his inability to successfully cope with 
stress, which in turn led to his multiple diagnoses.  
Currently, he did not display either schizo-affective 
disorder or schizophrenic symptoms, per se, but did have the 
residual functional symptoms of a schizoid personality 
disorder, which had been acquired since his time in military 
service, and was thought to be connected with his sensorial 
dysfunction, as well as his long-standing history of alcohol 
abuse.  

In October 2005 a VA physician reviewed the veteran's medical 
records.  It was noted that in February 2000 a board of 
psychiatrists opined that the veteran's active psychiatric 
diagnosis was alcohol abuse and a personality disorder and 
that there was no linkage between his psychotic disorders and 
his hearing loss and tinnitus.  The diagnosis of the private 
psychologist in August 2005 was noted.  In reviewing the 
record, the veteran most certainly, at times, did exhibit a 
depressed mood.  It was the VA physician's opinion that it 
was as likely as not that his mood disturbance was secondary 
to his alcohol abuse and not related to any general medical 
condition.  The VA physician felt that the diagnoses made in 
February 2000 by the psychiatric board were correct.  

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Certain conditions, such as a psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service. This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2005).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence - including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)) and Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  This responsibility 
is more difficult when medical opinions diverge.  

As to the probative value of medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  The Court has 
provided guidance for weighing medical evidence.  
For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  

Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).   Generally, medical evidence based only on history 
furnished by the veteran and without supported clinical 
evidence is inadequate.  See Black v. Brown, 5 Vet. 
App. 177(1993).  The Court has held that medical opinions 
based upon an inaccurate factual premises are entitled no 
probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  In addition, probative weight should not be given to 
medical opinions when the veteran's records were not 
reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

There is no proof that the veteran, who did not serve in 
actual combat, had a grenade thrown into a fox-hole that he 
was occupying during service, as he testified at the 1991 RO 
hearing and as the August 2005 psychologist assumed, based on 
his self-related history.  And this is a factual 
determination, not a medical issue.  So the Board does not 
have to concede that he sustained a concussion, and so 
possible brain injury, merely because he says so or even 
though the private psychologist in 2005 apparently also 
assumed that he did.  

The private psychological testing in 1990 noted no more than 
that there was no documentation within the SMRs of the 
veteran's hearing loss leading to the development and onset 
of psychiatric disability.  As to this, it is clear that 
psychiatric disability is first documented after military 
service.  What confuses the picture is the veteran's abuse of 
alcohol which is also clearly documented after military 
service.  

Likewise, to the extent that the veteran may have a 
personality disorder, it is not a disorder for which service 
connection may be granted, even if it is aggravated by 
service-connected disability(ies).  Developmental defects, 
such as personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
See also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

There is no indication that the VA physician that rendered 
the favorable opinions in 1990 that the veteran's hearing 
loss was causally related to or exacerbated an acquired 
psychiatric ever reviewed the veteran's claim files.  

This was one point of criticism of the 2000 board of 
psychiatrists who, in essence, felt that the veteran had a 
personality disorder and alcohol abuse and that the alcohol 
abuse so distorted the veteran's personality disorder as to 
give rise to symptoms which had been confused with and 
diagnosed as a psychosis.  

The 2000 board of psychiatrists did review the claim file, as 
did the October 2005 VA physician who also opined that the 
veteran had a mood disorder due to alcohol abuse and no 
acquired psychiatric that was due to a general medical 
condition.  

On the other hand, the April 1995 VA examiner reviewed at 
least portions of the claim file and, even though critized by 
the 2000 psychiatric board, rendered an unequivocal opinion 
that the veteran's tinnitus clearly exacerbated psychotic 
symptoms and that hearing loss contributed to depression.  

Similarly, the August 2005 private psychologist had access to 
much of the veteran's past clinical records and she rendered 
an opinion that the veteran had sustained head trauma, which 
she described as neuro-trauma, which had contributed to 
organic changes.  She even reported that while the 2000 VA 
board had seemingly ascribed the veteran's organic changes 
solely to alcoholism, it could be equally ascribed to 
inservice head trauma.  

However, the Board need not make a determination as to 
whether the veteran actually sustained such brain injury from 
head trauma as to give rise to the type of organic changes 
that may lead to psychiatric disability.  Rather, even absent 
the comments concerning "neuro-trauma", the private 
psychologist's opinion overall supports the contention that 
the veteran's service-connected hearing loss and tinnitus at 
least aggravated an acquired psychiatric disability.  

Since the four sources that have provided opinions concerning 
any relationship between the veteran's service-connected 
bilateral hearing loss and tinnitus and the development or 
aggravation of acquired psychiatric disability all reviewed 
substantial portions of the claims files, if not the claims 
files in their entirety, and because the reasoning of the 
2000 VA board is on a par with the reasoning expressed by the 
August 2005 private psychologist (while the positive 1995 VA 
opinion and the negative 2005 VA opinion did not express a 
detailed rationale for their opinions), the Board concludes 
that the evidence is in equipoise.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the benefit-
of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the evidence is in equipoise and, thus, all doubt is 
resolved in favor of the veteran.  

So, service connection is warranted for an acquired 
psychiatric disorder.  

Since the Board is granting the claim, any failure to obtain 
additional records or other evidence mentioned by the veteran 
is merely inconsequential.  This is true even considering the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003).  

Lastly, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite this, 
the Board finds no prejudice to the veteran in granting the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Rather, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award of service connection.  


ORDER

The claim for service connection for an acquired psychiatric 
disability, to include as secondary to the veteran's service-
connected bilateral hearing loss and tinnitus, is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


